Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/9/2021 has been entered.

Priority
This application is a 371 of PCT/EP2017/059691 (filed 4/25/2017) which claims foreign application EPO 16167461.9 (filed 4/28/2016).

Status of Claims
Claims 1-20 are presented for examination on the merits. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brion P. Heaney on 8/23/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claim 1 as follows: 
replace lines 10-13 with - - detecting reduced trisulfide linkage formation in said proteins in cells cultured in said feed medium comprising S-sulfocysteine and/or salts thereof relative to protein expressed by cells cultured in a cell culture medium where cysteine and/or cysteine in the feed medium has not been replaced by S-sulfocysteine and/or salts thereof. - - 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Hecklau teach a method of culturing cells in medium containing S-sulfocysteine without teaching/suggesting the step of detecting reduced trisulfide linkage formation in said proteins in cells cultured in said feed medium comprising S-sulfocysteine and/or salts thereof relative to protein expressed by cells cultured in a cell culture medium where cysteine and/or cysteine in the feed medium has not been replaced by S-sulfocysteine and/or salts, and it is not obvious to detecting reduced trisulfide linkage formation because no of the cited references (including WO2012/158551) provides motivation for detecting reduced trisulfide linkage formation in proteins in cells cultured in feed medium comprising S-sulfocysteine relative to protein expressed by cells cultured in a cell culture medium where cysteine and/or cysteine in the feed medium has not been replaced by S-sulfocysteine for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claim 1-20 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent 

/BIN SHEN/Primary Examiner, Art Unit 1653